 GENERAL LONGSHORE WORKERS, ILAGeneral Longshore Workers, ILA Local No. 1418;and General Longshore Workers, ILA Local No.1419 and E. Harris Mercer and New OrleansSteamship Association, Party to the Contract.Cases 15-CC-624 and 15-CE-7March 17, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn September 15, 1977, Administrative Law JudgeArthur Leff issued the attached Decision in thisproceeding. Thereafter, Respondents, Party to theContract, General Counsel, and Charging Party filedexceptions and supporting briefs. Respondent andParty to the Contract also filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, General Long-shore Workers, ILA Local No. 1418 and GeneralLongshore Workers, ILA Local No. 1419, NewOrleans, Louisiana, their respective officers, agents,and representatives, shall take the action set forth inthe said recommended Order.I The Administrative Law Judge's recommended Order inadvertentlyrefers to Respondent General Longshore Workers, ILA Local No. 1418, asLocal 141. We shall therefore correct that error.DECISIONSTATEMENT OF THE CASEARTHUR LEFF, Administrative Law Judge: Upon chargesfiled by Edward Mercer, individually and as port director,Panama City Port Authority, in Case 15-C-624 on April2, 1975 (amended on October 9, 1977), and in Case 15-CE-7 on April 9, 1975, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Director ofI The 10(1) proceeding before the District Court is docketed as Civil No.75-3223, Fallon W. Bentz v. General Longshore Workers, ILA Local No. 1418,and General Longshore Workers, ILA Local No. 1419.2 As permitted by the stipulation, the General Counsel has filed a motion235 NLRB No. 31Region 15, issued a consolidated complaint, dated October24, 1975, against General Longshore Workers, ILA LocalNo. 1418, and General Longshore Workers, ILA Local No.1419, herein Respondents, alleging that Respondents hadengaged in unfair labor practices affecting commercewithin the meaning of Sections 8(e), 8(bX4Xii)(A) and (B),and 2(6) and (7) of the Act, by conduct hereinafterspecified. New Orleans Steamship Association, hereincalled the Association or NOSSA, was named in thecomplaint as a Party to the Contract containing theprovision therein alleged to be violative of Section 8(e).Respondents in their answer denied that they engaged inthe alleged unfair labor practices.Following the issuance of the complaint, the ActingRegional Director filed a petition pursuant to Section 10(1)of the Act with the United States District Court for theEastern District of Louisiana for appropriate injunctiverelief pending the final adjudication by the Board of theconsolidated complaint's unfair labor practice allegations.'Hearings were conducted in the Section 10(1) injunctionproceeding before the Honorable R. Blake West, UnitedStates District Judge, at New Orleans, Louisiana, onNovember 6 and 21, 1975, and on April 28, 1976.On January 25, 1977, the General Counsel, Respondents,the Charging Party, and the Party to the Contract, enteredinto a stipulation wherein they waived a hearing before anAdministrative Law Judge and agreed to submit the above-entitled matter for decision by an Administrative LawJudge based on a record consisting of the pleadings in thisconsolidated proceeding, the facts set out in the stipulation,and the transcripts and all exhibits in the District Courtproceedings before Judge West in Civil No. 75-3223.Thereafter I was duly designated as the AdministrativeLaw Judge to make and issue an initial decision containingfindings of fact, conclusions of law, and a recommendedOrder on the stipulated record.2Briefs were filed with meby the General Counsel, Respondents, the Charging Party,and the Party to the Contract.Upon the stipulated record in this case, and afterconsideration of the briefs filed with me, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONNo issue of commerce is presented. The stipulated factsshow that New Orleans Shipping Association, its employer-members, Panama City Port Authority, and the threestevedoring companies at Panama City- to whom morespecific reference will be made below -each performsservices in connection with the transportation of goods ininterestate and foreign commerce and derives therefromannual gross revenues in excess of $50,000. It is stipulated,and I find, that they are each engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.to correct the transcript of the heanng held on November 21. 1975, beforeDistrict Court Judge West in certain stated respects. The General Counsel'smotion, unopposed by the other parties in this proceeding, is herebygranted.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDGeneral Longshore Workers, ILA Local No. 1418, andGeneral Longshore Workers, ILA Local No. 1419, Re-spondents herein, and American Longshoremen's Associa-tion, Local 1482 (herein called A.L.A.), are labor organiza-tions within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Introduction: The Basic Facts on Which theComplaint's Allegations Rest and the IssuesPresentedThis case is centrally concerned with the legality underthe Act of a provision contained in the collective-bargain-ing agreement between Respondents and NOSSA relatingto the payment of lighter royalties on certain cargo shippedvia Lash system and Seabee type ships. The complaint'sspecific unfair labor practice allegations and the issuesrelating to them will more readily be understood if thevarious parties and others named in the complaint are firstidentified and if those facts (undisputed) upon which theGeneral Counsel basically relies to support the complaint'sunfair labor practice allegations are first stated.Respondents, locals of the International Longshoremen'sAssociation (herein called ILA), represent longshoremen inthe Port of New Orleans and environs.NOSSA is a nonprofit Louisiana corporation composedof employers performing shipping, stevedoring, and relatedservices in and around the Port of New Orleans -amongthem, Combi Lines, Lykes Brothers Steamship Company,and Mid-Gulf Stevedores, Inc. NOSSA represents itsmembers in the negotiation, administration and enforce-ment of collective-bargaining agreements with the variouslabor organizations, among them Respondents, that repre-sent employees of its employer-members.The latest collective-bargaining contract between Re-spondents and NOSSA, herein referred to as the NOSSA-ILA contract, was executed on or about October 1, 1974,for a 3-year term expiring September 30, 1977. Thecontract, as stated in its preamble, governs "the payment ofwages, working conditions and other related matters inconnection with longshore work performed by employeesof [NOSSA-represented] employers at the Port of NewOrleans and all other terminals and facilities in theMississippi River and connecting waterways extendingfrom the Gulf of Mexico up to the Port of Baton Rouge."The contract contains, inter alia, the following provision(art. XXVI and XXVII, sec. (1)):(I) Lighter Royalty1. On LASH and/or SEABEE lighters into or fromwhich cargo has been loaded or discharged in UnitedStates ports by other than ILA labor and after whichsaid lighters are loaded or discharged to or from theLASH system ship and/or SEABEE type ship by ILAlongshore labor within the Port Limits herein defined,the employer shall pay to the Administrator of the3 The Panama City stevedoring companies are required under theircontract with A.L.A. to put into effect any increase in the pattern of wages,or in employer contributions to pension, welfare, and vacation funds thatNOSSA-ILA Pension, Welfare, Vacation and HolidayFunds the sum of One Dollar ($1.00) per long ton ofcargo which was loaded or discharged into or out ofsaid lighters by non-ILA labor, subject to the followingconditions:a. No royalty payments shall be made on any suchcargo if it was rehandled by ILA longshore laborat the request of the employer before putting itaboard ship;b. No royalty payments shall be paid on any lightersthat have been loaded with cargo not subject toload or count, such as dry bulk fertilizers, grain,bulk lube oil, bulk chemicals, et cetera.Any such royalty monies actually paid to theAdministrator of said Funds on or after the effectivedate of this contract (whether or not previously ac-crued) shall be divided as provided in accord with theArticle hereof entitled "Royalties."2. For each dollar paid by the employer to theNOSSA-ILA Pension Fund in accord with Section (1)above, the employer shall pay an equal amount to theAssociation for deposit in a "Guaranteed AnnualIncome" Escrow Account which shall be used by theAssociation in accordance with and solely for thepurposes set out in Section 12 of Article XXVIII -Guaranteed Annual Income.The Charging Party, Panama City Port Authority, acreature of the Florida legislature, has been activelyengaged since 1966 in providing dockage, wharfage, stor-age, and cargo handling services and facilities at PanamaCity, Florida, a deep sea port. Great Southern PaperCompany, formerly known as Great Northern PaperCompany, which operates a paper mill located in CedarSprings, Georgia, is the largest user of the Port Authority'sfacility, supplying 50 percent of the total cargo shippedfrom that facility. Another company, International PaperCompany has a separate privately owned deep sea shippingfacility at the Port of Panama City, which it operates for itsown use.The work of loading and discharging all seagoing vesselsand barges, Lash lighters, and Seabee lighters at the Port ofPanama City has at all times material herein been per-formed by the longshore employees of three stevedoringcompanies: Pate Stevedoring Company, Pensacola Steve-doring Company, and Ryan-Walsh Stevedoring Company(Ryan-Walsh). The International Longshoremen's Associa-tion, Respondent's parent body, does not have a PanamaCity local. The employees of Pate, Pensacola, and Ryan-Walsh have been represented at all times material hereinby American Longshoremen's Association, Local 1482.The employee wages and fringe benefits that are providedfor in the A.L.A.'s collective-bargaining contracts withPate, Pensacola, and Ryan-Walsh are the same as those inthe NOSSA-ILA contract, except that the A.L.A. contract,unlike the NOSSA-ILA contract, has no provision for aguaranteed annual income.3result from negotiations in the longshore industry conducted at other majorGulf ports.162 GENERAL LONGSHORE WORKERS, ILAThe stipulation of the parties states that since on orabout October 1, 1974, and at all times material hereinuntil enjoined by U.S. District Court Judge West in theSection 10(1) injunction proceeding, Respondents and theNOSSA-represented employers have maintained and givenfull force and effect to the NOSSA-ILA 1974-77 collective-bargaining agreement, including the lighter royalty provi-sion thereof, quoted above.4The record shows that duringthe period from October 1, 1974, through September 30,1975, lighter royalties of $2 a long ton have been paidpursuant to the lighter royalty clause on over 100,000 tonsof cargo emanating from the Port of Panama City,shipments from Great Southern alone accounting for over67,000 tons of that total.The complaint alleges in substance that, by maintainingand giving effect to the lighter royalty clause quoted abovesince on or about October 1, 1974, Respondents haveviolated Section 8(e) and 8(b)(4)(ii)(A) of the Act, and havealso, in violation of Section 8(b)(4)iiXB), restrained andcoerced NOSSA, its employer-members, and shippers suchas Great Southern, with an object of forcing and requiringthem to cease doing business with the Panama City PortAuthority and/or the Panama City stevedoring companiesnamed above.Respondents and NOSSA join forces in defending thechallenged lighter royalty clause from the attack leveledagainst it in the complaint. They take issue with thecomplaint's allegations that that provision is directed at anunlawful secondary objective and has a cease-doing-busi-ness purpose or effect. It is their position, basically, that theclause has a legitimate primary objective. It was agreedupon, they assert, as a quid pro quo for employee accep-tance of the technologically innovative Lash/Seabee sys-tem of cargo handling, and its intent was not to expandILA jurisdiction, but only to alleviate the injurious effectson unit employees and their benefit funds, of the erosion inwork opportunities flowing from that advanced techniqueof cargo handling.Having already set out the basic facts on which theGeneral Counsel relies to support the unfair labor practiceallegations of the complaint, I now turn to a review of theother record evidence that is relevant to a consideration ofRespondent's defenses.B. Historical Background of the Lighter RoyaltyClauseThe historical method of loading ships, and essentiallythe only one in use at the Port of New Orleans andelsewhere until the 1950's is what is known as "breakbulk." Under this method, cargo is transported by rail,truck, or barge to the terminals or piers at the vessel's port4 As appears from the stipulation, however, U.S. Distnct Court JudgeWest did not actually enjoin collection of royalties under the lighter royaltyclause, but ordered that all moneys collected pursuant to that clause be paidinto the registry of the court pending final disposition of the instantproceeding. As further appears from the stipulation, the $2 per long-tonroyalty payments have continued to date to be paid to the administrator ofthe NOSSA-ILA pension. welfare, vacation, and holiday Funds, and theguaranteed annual income account. Presumably, the payments after beingreceived, are deposited with the court in accordance with Judge West'sorder.I See International Longshoremen's Association, AFL-CIO (Consolidatedof embarkation. There the cargo is palletized, banded, andotherwise prepared by longshore personnel for loading,and is then placed by the longshoremen into the holds ofthe ship, piece by piece. The loading and discharging of aconventional cargo carrying vessel under the break-bulkmethod consumed numerous days.During the late 1950's and the 1960's, the carriersincreasingly relied on the technologically advanced "con-tainerization" method of cargo handling. Under thismethod, cargo is placed at waterway terminals or inlandfacilities into large sealed rectangular containers. Thesealed containers, after being transported to the pier wherethe ship is docked, are loaded in that form on the vessel,are similarly offloaded at the port to which the vessel sails,and remain with their cargo intact until they reach theirconsignees. Containerization eliminates the pier-side prep-aration of cargo and much of the handling time requiredfor the loading and offloading of cargo. Containerizationhas reduced substantially the work available for NewOrleans longshoremen at the piers. In order to compensatethe New Orleans longshore employees at least in part forsuch lost work opportunities, the NOSSA-ILA contractssince about 1968 have included a provision for thepayment by NOSSA employers into the NOSSA-ILAbenefit funds of specified royalties on containers which areloaded on or discharged from vessels at the Port of NewOrleans, but which have not been stuffed or are not to bestripped by ILA labor. A similar provision, apparently, isalso contained in contracts of other ILA-representedunits.5That royalty under the contract provision is assess-able only once in the continental United States -at theport where the container is first handled by ILA labor.6A more recent technological advance in the shippingindustry has been the development of the Lash/Seabeesystem of cargo transportation. Lash and Seabee vesselsare huge "motherships," each capable of transporting inexcess of 33,000 tons of cargo. The motherships arespecially designed to carry barges (lighters) filled withcargo.7The Lash/Seabee lighters were characterized byone witness as "containers that float." Under theLash/Seabee method of shipping, cargo is loaded atoceanic ports or inland waterway-terminals into Lash orSeabee lighters, each of which is capable of handling from400 to 800 tons of cargo. The lighters are then towed to andassembled at the seaport at which the mothership calls,where they are lifted or hauled aboard the mothership withtheir cargo intact. The mothership then sails to thedestination port where the lighters are offloaded andmoved by tug to their ultimate destination.Lash and Seabee ships can be loaded and discharged in asmall fraction of the time required for a conventionalvessel, and with the use of far less longshore manpower.Express, Inc.). 221 NLRB 956, 960 (1975), where reference is made to asimilar royalty provision in the contract covering ILA represented employ-ees at the Port of New York. That provision was not involved as an allegedunfair labor practice in the cited case.e The container royalty in the NOSSA-ILA contract is not alleged as anunfair labor practice in this case.7 From 70 to 83 lighters can be stored in the hatches of a single Lashvessel. Seabee motherships are larger than Lash vessels, but do not carryquite as many lighters because they are designed also to carry containercargo.163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe preparation of cargo and the loading of lighters atpoints often far removed from the port-of-call of themothership eliminates the necessity for expensive and time-consuming calls at less productive ports. All of this vastlyreduces turnover time, increases the number of oceanvoyages the Lash or Seabee vessel can make, and enables asingle Lash or Seabee vessel to move about five times morecargo tonnage in the course of a year than a conventionalvessel can. The use of the Lash/Seabee system effects greateconomies for the shipping carrier and has resulted insubstantial savings to carriers -and, in turn, to shippers.But, like containerization -only more so -it cuts downthe man-hour requirements for, and earnings of, longshore-men at ports such as New Orleans. As a result of thegrowing use of the Lash/Seabee shipping system, thelongshore work force in the Port of New Orleans hasdropped substantially since 1969, although the tonnage ofcargo passing through the Port of New Orleans hasincreased.The Lash/Seabee clause that is the subject of thisproceeding can be traced to the events that followed thearrival of the first Lash vessel, Central Gulfs Acadia Forest,at the Port of New Orleans in 1969. The ILA leaders inNew Orleans viewed the arrival of the Acadia Forest withconcern, anticipating the effects that the introduction ofthis type of cargo handling technique would have onlongshoremen's work opportunities. They were also con-cerned that the growth of Lash/Seabee shipping mightimpair the continued solvency of the NOSSA-ILA benefitplans, as these are funded by employer contributions keyedto longshore hours worked rather than to tonnage handled.The arrival of Acadia Forest was met by a refusal of theILA longshoremen at New Orleans to load the vessel. Theasserted ground for their refusal was that Respondent'scollective-bargaining contract with NOSSA did not coverthe work of loading lighters aboard a ship.8The disputewas eventually settled by an agreement executed in late1969 by Central Gulfs stevedore subsidiary, Mid-GulfStevedores, Inc., and Respondents. The agreement provid-ed in substance that, in consideration of Respondents'withdrawal of opposition to the loading of the AcadiaForest, Mid-Gulf would employ a double sized longshoregang to load the ship and would also pay into a trust fundto be established for the benefit of the employees represent-ed by Respondents a royalty of $1 per long ton on cargothat had been loaded on the lighters by non-ILA labor. Theagreement made between Mid-Gulf and Respondents,although originally limited to the loading of the AcadiaForest, was thereafter extended and applied to the loadingof all ships of similar kind pending the negotiation of thenext NOSSA-ILA contract. The Acadia Forest agreement isthe genesis of the lighter royalty clause involved in thiscase.The lighter royalty clause herein involved first appeared,substantially in its present form, in the NOSSA-ILA 1971-74 contract. As appears from the clause, quoted above, itprovides for a $2 lighter royalty, an increase of $1 over theroyalty that was provided for in the Acadia Forest agree-ment. The sum of $1 of the royalty is paid into the NOSSA-s See New Orleans Steamship Associalion v. General Longshore Workers,IL.A., Local Union #1418, 423 F.2d 38 (C.A. 5, 1970).ILA employee benefit funds. The other $1 goes into theguaranteed annual income escrow account. That accountfunds a guaranteed annual income plan for the benefit ofbargaining unit employees that was first established underthe 1971-74 contract. The stated purpose of the plan is "toprovide compensation [to longshoremen] -for loss ofwork opportunities due to automation and/or technologi-cal changes." The agreement negotiated in 1971 also addeda provision to the container royalty clause, to whichreference was made above, requiring that for each dollarpaid into the NOSSA-ILA benefit funds, an equal amountis to be paid into the guaranteed annual income escrowaccount.James C. Howell, president and chief executive officer ofNOSSA, testified that the reasons advanced Respondentsfor the Lash/Seabee lighter royalty provision were thesame as those they had advanced for a container royaltyclause, more specifically that:This type of mechanization was going -to erode workopportunities in the Port of New Orleans and wouldmean a reduction in the work force and it wasnecessary in some way to compensate for this byputting money in the funds that benefited the men.President Alfred Chittenden of ILA Local 1418 testified tothe same effect.At the time the Lash/Seabee royalty clause was negotiat-ed, Panama City was a small break-bulk port handlingprimarily conventional ships. It did not enter intoLash/Seabee related operations until late 1972.9There isno evidence that prior to that time any cargo emanatingfrom the Port of Panama City had been moved through thePort of New Orleans. Both Chittenden and Howell crediblytestified that the Port of Panama City was never mentionedor considered in the course of the negotiations that led tothe royalty provisions in the 1971-74 contract.Respondents during the presentation of their case madeno effort to explain why the lighter royalty clause wasmade applicable only to lighter cargo that was loaded orunloaded at other ports by "other than ILA labor." Theonly thing in the record bearing on that subject is thefollowing testimony given by Chittenden (a vice presidentof the ILA as well as president of Local 1418) during hiscross-examination by the General Counsel:Q. (By Mr. Koretsky). ..According to the termsof the lighter royalty, is it not the case that if a lighter isloaded in an ILA Port, such as St. Louis or Memphis orHouston or Port St. Joe or Panama City or Mobile, andis transported to New Orleans via the river, or intra-coastal system, that there is no royalty payment on thatcargo?A. That is true, because we don't want to put thedouble penalty on employers where they are loadedwith ILA labor and come down there and put thesecond penalty.Q. You would not want to penalize the other Portsbecause they have ILA labor?9 It is not disputed that the longshore work involved in loading a Lash orSeabee lighter is the same as that involved in loading a conventional vessel.164 GENERAL LONGSHORE WORKERS, ILAA. Because they already paid the money, plus theyalso have royalties in their Ports too, you know, if it isreversed, and also because of the monies made thatgoes into their particular hospitalization and pensionfunds.Q. Meaning that they are making contributionsinto the ILA pension fund in most Ports?A. In their Ports, not in our Port, but in theirs.Q. And they are employing ILA labor in thoseother Ports?A. Yes, sir.Q. And for that reason there is no penalty whenthat cargo gets to New Orleans?A. The second penalty, that is right.Q. The penalty is that they had the ILA in the firstplace, you meant the fact that they employ and payfringe benefits, contributions into the ILA fund?A. The overall picture, yes, and the vessels are thenbeing loaded in that particular Port and not outside of ourwork by taking our work. .... (Emphasis supplied.)C. The Record Evidence Relating to the Effects ofthe Lighter Royalty ClauseStatistical data introduced into the record shows thatbetween October 1, 1972, and March 31, 1975, a total of3,910,706 tons of Lash/Seabee cargo was loaded onto ordischarged from mother vessels in New Orleans. About 60percent of that total (2,360,783 tons) was transported to orfrom other ports via Lash/Seabee lighters. Lighter royaltieswere paid on 1,050,358 tons, or 45 percent of the tonnagemoved to or from other ports. About 25 percent of thetonnage on which royalties were paid came from PanamaCity.The evidence in this record relating to the effects of thechallenged lighter royalty clause is confined to PanamaCity.l°No specific evidence was developed to show whatactual impact, if any, the $2-per-ton royalty requirementhas had on business relationships at other non-ILA ports."At Panama City, the lighter royalty clause, to date, hasnot had any actual disruptive effect on the amount ofshipping done from that port. The record shows that theLash/Seabee tonnage loaded on lighters at the Port ofPanama City, towed to the Port of New Orleans, and thereplaced aboard motherships, rose from 63,088 tons in thecontract year ending September 30, 1973, to 99,928 tons inthe contract year ending September 30, 1975, and to182,657 tons in the contract year ending September 30,1975, the most recent period for which records wereavailable at the time of the hearing in this case.10 District Court Judge West at the opening of the hearing before him inthe Sec. 1(1I) injunction proceeding granted a motion by NOSSA, joined inby Respondents, to strike from the Acting Regional Director's injunctionpetition item I(a) of the prayer for relief therein, which, in effect, sought aninjunction against any and all further maintenance or enforcement of thecontract's lighter royalty provision regardless of whom it might affect. Thestated ground for the motion was that the unfair labor allegations of thecomplaint were addressed to the lighter royalty provision only as it appliedto the Port of Panama City. The motion was granted over the opposition ofthe General Counsel who took issue with that interpretation of thecomplaint.I" Chittenden testified that besides Panama City, the only non-ILA portsin the Gulf area are at Long Beach. Florida; Natchez, Mississippi;Vicksburg. Mississippi; and Greenville. Mississippi, plus a few little riverE. Harris Mercer, director of the Panama City PortAuthority, acknowledged in his testimony that no shipperhas quit, or threatened to quit, the Port of Panama Citybecause of the lighter royalty. He added, however, that"there has always been the fear that a change of rail ratesor a further increase in the royalties could put us at such acompetitive disadvantage that they would have no choice."F. Reed Smith, Great Southern's transportation manager,conceded that because of favorable rail rates to PanamaCity, Florida, from Great Southern's paper mill at CedarRapids, Georgia, Panama City is the most economical portavailable to Great Southern for the shipment of its exportcargo, even with the $2 royalty figured into the cost ofshipment. His objection to the royalty, he testified, was thatGreat Southern got nothing in return for it, and its cost ofshipping through Panama City would be even moreeconomical without the royalty.The contractual obligation to pay the royalty is imposed,not on the shipper, but on the employer of the ILAlongshore workers who load or discharge the lighters on orfrom the motherships at the Port of New Orleans. Presum-ably, the royalty is invariably passed from the stevedore tothe carrier. The only matter in dispute is whether inpractice the royalty is absorbed by the shipping carriers oris by them passed on to the shippers. The record shows thefollowing: Three steamship companies have been involvedin Lash/Seabee shipments of lighter cargo emanating fromPanama City -Combi Lines, Forrest Lines (CentralGulf), and Lykes. No evidence was presented relating tothe practice of Combi. With respect to Forrest Lines,NOSSA presented evidence showing that tariffs filed byForrest Lines with the Maritime Commission make nomention of any added shipping charge to cover royalties onshipments from Panama City. With respect to Lykes, theprincipal shipping carrier of Great Southern's cargo, therecord does show that that carrier has passed on through itsshipping rates the cost to it of Lash/Seabee lighterroyalties. Tariffs filed by Lykes with the Maritime Com-mission during 1974 expressly provided for the addition ofa $2 a ton "arbitrary" to be added to the publishedshipping rates for paperboard shipped from Panama Cityby barge for loading aboard a mothership. Revised tariffsfiled by Lykes with the Maritime Commission in early1975, and still current at the time of the hearing, omittedmention of any such "arbitrary." But, other documentaryevidence in the record leaves no doubt that a similarsurcharge was included as a built-in item in Lykes'published shipping rates.12This was confirmed at thehearing by Stanley LeBlanc, the Lykes' official whoports at which lighters have been loaded since the advent of Lash/Seabeeshipping. According to his testimony, the longshore employees at these portsare paid wages far below the scale for ILA longshoremen at New Orleansand receive no fringe benefits. Chittenden's testimony, although not entirelyclear on this point, also indicates that Panama City is the only non-ILA portin the Gulf area at which longshoremen are organized into a union.12 The shipping rates applicable to Great Southern's exported paper-board are negotiated with Lykes by Pioneer Shipping and Forwarding Co.,and these negotiated rates are reflected in the tariffs filed by Lykes with theMaritime Commission. The negotiated agreement, dated December 17,1974, which preceded the filing of the revised tariffs in January 1975,provided that the shipping rates agreed upon were to be "inclusive of theunion royalty which for the duration of this agreement will be S2 per longton with any increases over $2 shared equally." In a subsequent exchange of(Continued)165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiated on its behalf the shipping rates reflected inLykes' 1975 tariffs. LeBlanc a witness for NOSSA conced-ed that the royalty was taken into account as a cost itemthat could not be ignored in determining the shipping ratesfor Panama City Lash/Seabee cargo. "There is a royaltythat exists," he testified, "and therefore it is a burden onthe transaction."D. Analysis and Concluding Findings1. The 8(e) allegationSection 8(e) of the Act13was enacted to prohibit labororganizations from accomplishing by agreement what theycould not legally accomplish by strike action or otherinducements or coercion -a prohibited secondary boy-cott. The Supreme Court has made it clear that Section 8(e)is not to be literally read in determining whether itsprovisions have been violated.14A contractual provisionalleged to be unlawful under that section must be judgedby the standards that would be applicable in an 8(b)(4XB)case in which the proscribed means has been proved. To beunlawful, it must be of a secondary as distinguished from aprimary nature, as well as meet the "cease doing business"test. Conduct (or an agreement) aimed in part at anunlawful secondary objective does not escape the statutoryinterdiction simply because it may also serve a primarypurpose.15Under the standard enunciated by the SupremeCourt in Woodwork Manufacturers v. N.L.R.B., supra at644, 645, determination of whether a contract provision hasa primary or secondary aim turns on whether it "isaddressed to the labor relations of the contracting employ-er vis a vis his own employees" or is "tactically calculatedto satisfy union objectives elsewhere."There can be no doubt that the creation of a benefit fundto compensate employees in a bargaining unit for thediminution in unit work caused by automation serves aprimary and indeed a salutary unit purpose. What is underattack in this proceeding, however, is not the use to whichthe lighter royalties are put but the discriminatory mannerin which the royalties are assessed. Had the contractingparties made the lighter royalty requirement applicable toall Lash/Seabee lighter cargo of the same class, withouthinging it on whether or not the cargo was handled by ILAlabor, I would have had little hesitation in concluding thatthe clause was primary in nature in all its aspects -andthis even though the royalty requirement would have hadthe incidental effect of imposing an added financial burdenon Lash/Seabee shipping transactions at non-ILA as wellas ILA ports.But that is not the situation here. As fashioned, theroyalty clause assesses a $2-a-ton royalty on Lash/Seabeecargo loaded or unloaded at any United States port by"other than ILA labor," but at the same time exempts likecommunications Lykes confirmed to Pioneer that it was their oral under-standing when the agreement was made that Lykes would pass on to Pioneerthe full benefit of any elimination or reduction of the lighter royalty forcargo shipped by barge from Panama City for loading on a mothership.13 "It shall be unfair labor practice for any labor organization and anyemployer to enter into any contract or agreement, express or implied,whereby such employer ceases or refrains or agrees to cease or refrain fromhandling, using, selling, transporting or otherwise dealing in any of theproducts of any other employer, or to cease doing business with any otherperson ....cargo from assessment if loaded or unloaded by ILAmembers. The clause thus reflects on its face that it isaimed at a broader or at least an added objective thansimply to provide a revenue source for an automation fundto be used to cushion the NOSSA-ILA bargaining unitemployees from the adverse effects upon them of theinnovative Lash/Seabee system of cargo handling.The distinction which the clause draws between exemptand nonexempt lighter cargo is grounded solely on ILAunion considerations that bear no relationship to lost workopportunities in the NOSSA-ILA bargaining unit attribut-able to the Lash/Seabee system of cargo handling. Thus,for example, no royalties are payable under that clause oncargo that has been loaded on a Lash/Seabee lighter at anILA port, say Memphis, even though it may have been thepractice prior to the advent of Lash/Seabee shipping totransport the same type of cargo by rail from Memphis tothe Port of New Orleans, there to be loaded aboard a vesselin break-bulk form. On the other hand, Lash/Seabee cargoemanating from Panama City, a non-ILA port, is subjectedto a tonnage assessment at New Orleans, even though, asthe record shows, Panama City export cargo prior to theadvent of Lash/Seabee shipping was not moved throughthe Port of New Orleans, but was shipped directly inconventional vessels calling at that Port. In the case ofcargo emanating from Panama City, the use ofLash/Seabee shipping actually adds to, rather than sub-tracts from, the amount of work available for longshore-men at New Orleans.The royalty requirement constitutes in practical effect afinancial penalty that is imposed on NOSSA-employer-members as a condition to their utilizing the services of(doing business with) non-ILA stevedoring companies toload or unload Lash/Seabee lighters.16The penalty isrelated to work (i.e., the loading and unloading of lighters)performed at ports that are outside the geographical area ofthe NOSSA-ILA bargaining unit, including ports such asPanama City where work of the same kind has traditionallybeen performed by "other than ILA labor." As a practicalmatter, the penalty can be avoided only by refraining fromsending lighters to non-ILA ports or by transferring to ILAstevedoring companies work that would otherwise go tostevedoring companies employing "other than ILA labor."Although the financial penalty may also be avoided byhaving the lighter cargo "rehandled by ILA longshorelabor -before putting it aboard ship" the exercise of thatoption, it would seem, is an unlikely one, not only becauseof the added costs involved, but also because suchrehandling would defeat the purposes that Lash/Seabeeshipping is designed to achieve. That option, moreover,also involves union-related disparate treatment in thenature of a penalty, as no rehandling is required wherelighters are loaded by ILA labor at other ports.14 National Woodwork Manufacturers Association et al. v. N.LRB., 386U.S. 612 (1967).1i See, e.g., N. L. RB. v. Denver Building and Construction Trades Council,et al., 341 U.S. 675, 688-689 (1951); Local 636 United Association ofJourneymen et al. [Detroit Edison Co.] v. N.LR.B., 278 F.2d 858, 865(C.A.D.C., 1960).1s The lighter royalty requirement is referred to in the complaint as a"penalty" and was also so characterized by Chittenden in his testimony.166 GENERAL LONGSHORE WORKERS, ILAIt is clear under applicable Board precedents that neitherthe discriminatory lighter royalty requirement nor thepermitted rehandling option can be justified as having aunit work-preservation or recapture objective. This is so,even apart from the "union signatory" character of theseprovisions, if for no reason other than that these provisions,in their application, extend to lighter cargo loaded at portssuch as the Port of Panama City where work of the samekind has traditionally been performed by non-ILA labor.See International Longshoremen's Association, AFL-CIO(Consolidated Express, Inc.), 221 NLRB 956 (1975), enfd.537 F.2d 706 (C.A. 2, 1976), cert. denied 434 U.S. 828(1979). International Longshoremen's Association, Local1248, AFL-CIO (U.S. Naval Supply Center), 195 NLRB 273(1972). Indeed, Respondents disclaim any reliance on workpreservation or recapture as a defense in this case.17Nor can the lighter royalty clause be regarded as a valid"union standards" provision, as NOSSA urges in its brief,citing Dixie Mining Company, 188 NLRB 753 (1971). Thisis evident from the fact alone that the distinction drawn bythe clause between assessable and nonassessableLash/Seabee cargo is based strictly on union consider-ations so as to make the royalty requirement applicableeven where a non-ILA stevedore meets non-ILA laborstandards.' Moreover, even apart from that consideration,the lighter royalty clause cannot qualify as a valid "unionstandards" clause under the Dixie Mining rationale. Asappears from that decision, the theoretical basis for findinga "work standards" clause primary in nature is that itserves to protect and preserve work for employees in abargaining unit by removing from the contracting employ-er the economic incentive to subcontract unit work to beperformed under substandard conditions outside the bar-gaining unit at lower costs to him, thereby jeopardizing thejob security and potentially the labor standards of theemployees in the primary bargaining unit. (Dixie MiningCo., supra at 754.) That rationale presupposes (1) that thework being protected by the "union standards" clause isbargaining unit work, and (2) that the subcontracting ofsuch bargaining unit work is not otherwise prohibited bythe collective-bargaining agreement. That postulate isinapplicable here in both respects. The work to which thelighter royalty requirement applies is not subcontractedunit work, but is work that is customarily performed -andat ports such as Panama City has traditionally beenperformed -in work units other than the NOSSA-ILAbargaining unit. Further, the NOSSA-ILA contract, in itsarticle dealing with Lash/Seabee shipping, contains asection expressly prohibiting the subcontracting of unitwork to anyone other than a signatory to the contract.'9i7 Respondents state in their brief:the purpose of the $2 assessment, as shown from its history, is not topreserve -or to recapture -work earlier performed in the Port ofNew Orleans, rather -the intendment behind the royalty was to arriveat a quid pro quo between Respondent Unions and their Employers sothat [Respondentsl would not interfere with the handling of cargoloaded at other Ports, whether at Panama City or elsewhere.is For purposes of decision in this case, I find it unnecessary to pass onthe General Counsel's contention that the labor standards of the PanamaCity stevedoring companies are such as to meet substantially the laborThe prohibition against subcontracting in the NOSSA-ILA contract points up that the discriminatory lighterroyalty clause was not needed to protect the work orstandards of the employees in the bargaining unit coveredby that contract.The discriminatory lighter royalty clause can havemeaning as a standards or work-protection provision onlyif viewed as having been designed to protect ILA interestsat ports outside the perimeters of the NOSSA-ILA bargain-ing unit to which lighters of a Lash or Seabee mother vesseldocked at New Orleans might be sent for the loading orunloading of cargo. But this does not qualify it as a validunion standards or work-preservation provision underapplicable Board principles. A contractual provision that isdesigned to preserve or protect work or standards for unionmembers outside the immediate bargaining unit covered bythe contract is deemed by the Board to exceed thelegitimate interests of unit employees vis a vis their ownemployers and to have an unlawful secondary objective.See International Union, United Mine Workers of America,165 NLRB 467, 468 (1967); Local Union No. 282, Teamsters(D. Fortunato, Inc.), 197 NLRB 673, 677, fn. 10, (1972).Bearing in mind that the loading and unloading of cargoon lighters involves work performed outside the perimetersof the NOSSA-ILA bargaining unit, and that the employ-ees in that unit themselves have nothing to gain byexempting lighter cargo loaded by ILA members at otherports from the application of the royalty requirement, Ithink the conclusion is inescapable that the lighter royaltyclause's discriminatory treatment of Lash/Seabee lightercargo for purposes of assessment is designed to further ILAinstitutional interests elsewhere rather than the specificinterests of the employees in the NOSSA-ILA bargainingunit vis a vis their own employers. Chittenden's testimonyquoted at some length above serves to confirm that thediscriminatory treatment was motivated by such institu-tional considerations. The law is well settled that where anobject of a contractual clause challenged under Section 8(e)is to aid union members generally rather than the membersof the immediate bargaining unit covered by the contract,the object is of an unlawful secondary nature. See, e.g.,National Maritime Union of America, AFL-CIO CommerceTankers Corporation (Vantage Steamship Corporation), 196NLRB 1100, 1101 (1972), enfd. 486 F.2d 907 (C.A. 2, 1973).Meat and Highway Drivers, etc. [Wilson & Co.] v. N.LR.B.,335 F.2d 709, 717 (C.A.D.C. 1964). On the record in thiscase I am satisfied and find that the lighter royalty clause isa "union signatory" provision directed at a secondaryobjective, because of the distinction it draws between ILAand non-ILA loaded cargo for the purposes of royaltyassessment.standards established by the NOSSA-ILA contract. As found above, thewage and fringe benefits provided for in the I.L.A. contract at Panama Cityare the same as those in the NOSSA-ILA contract, except for the omissionof a guaranteed annual income provision. It is clear, however, that even ifthat distinction were eliminated, the lighter royalty provision would beapplicable to Panama City lighter cargo."I "The employer agrees that it will not directly perform work done on awaterway facility or contract out such work which historically has beendone and is currently performed by employees covered by this Agreementunless such work on such waterfront facility is performed by employeescovered by this agreement."167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat brings me then to the question of whether thechallenged contractual provision meets the "cease doingbusiness" requirement of Section 8(e). There is nothing inthe clause itself or in the record evidence to show acommitment by the employer parties to the NOSSA-ILAcontract to refrain from sending Lash/Seabee lighters tonon-ILA ports such as Panama City, or to refrain fromhaving such lighters loaded or unloaded by non-ILA labor.And the statistical evidence showing the large volume ofLash/Seabee lighter cargo on which royalties have beenpaid at the Port of New Orleans since 1972 (45 percent ofall Lash/Seabee cargo placed aboard mother vessels at thatPort) tends to confirm the absence of a "cease doingbusiness" agreement in a literal sense. It is also noted thatthe record evidence -which in this respect was addressedonly to the situation at Panama City -shows that, to date,the lighter royalty provision in the NOSSA-ILA contracthas not led to any actual cessation or disruption of businessrelations between Lash/Seabee common carriers and ship-pers at the Port of Panama City, or between such carriersand non-ILA stevedoring companies at that port. Notwith-standing the foregoing facts, I am satisfied that underenunciated Board standards, the statutory "cease doingbusiness" test must be found to have been met in this case.It is now well established that the "cease doing business"language in Section 8(b)(4)(B) and 8(e) of the Act is not tobe literally read as requiring the total cancellation of abusiness relationship. N.L.R.B. v. Local 825, InternationalUnion of Operating Engineers, AFL-CIO [Burns and Roe],400 U.S. 297 (1971). The Board in its decisions has made itclear that where conduct or a contractual provision isaimed at an unlawful secondary objective, the "cease doingbusiness" requirement of those sections is sufficientlysatisfied if the conduct or contractual provision has thepurpose or effect of interfering with normal businessrelationships.Raymond O. Lewis, et al., 148 NLRB 249 (1964), is a casein point. There the Board found violative of Section 8(e) acontractual provision which permitted mine operators whowere signatories to a collective-bargaining contract topurchase coal from nonsignatory mine operators, butrequired the signatory operators to pay into the union'swelfare and retirement fund a royalty of 80 cents per tonon coal so purchased. A like royalty was not assessed,however, on coal purchased from mine operators who weresignatories to the contract. The Board found in that casethat the contractual provision fell within the statutory"cease doing business" intendment of Section 8(e) becausethe clause, while granting contracting employers the rightto do business with noncontracting employers, "imposed asubstantial penalty on the exercise of that right." 20Brotherhood of Teamsters Local 85 (Santa Fe TrailTransportation Company), 199 NLRB 212 (1972), is alsoapposite here. There, two trucking companies (PMT andTrail) together with their respective railroad parent compa-nies provided "piggyback" service for customers in which20 Following court remand and a further hearing, the Board reversed itsdecision in the cited case and found -for reasons which have been shownabove to be inapplicable to the case at hand -that the contractualprovision was intended to, and did, constitute a valid "union standards"provision. United Mine Workers of America (Dixie Mining Company), 188NLRB 753 (1971). The reversal, however, does not detract from the force ofno loading or unloading of the trailers was included as partof the service furnished or payable under the applicabletariffs. PMT and Trail, as members of a multiemployertrucking association, were parties to a collective-bargainingcontract with Local 85 which prohibited employees of anycompany not a party to the agreement from loading orunloading trailers. Pursuant to the collective-bargainingcontract, Local 85 demanded that PMT and Trail use itsmembers to load and unload the trailers where the shipperor consignee did not have employees covered by itscollective-bargaining contract, or in lieu thereof, make"runaround" payments as compensation for the loss ofwork opportunities for its members. PMT refused toinstruct its employees to load or unload the trailers unlessthe shipper so requested, but did agree to pay "runaround"claims of 4 hours' wages per trailer. Trail complied with theagreement and paid its employees for staying with thetrailers and offering to assist in the loading and unloading.No compliance with the agreement was sought, however,where the shippers or consignees were under contract withLocal 85 or other Teamster locals, even though thosecontracts covered other bargaining units. The Board foundthat the agreement as enforced was an "unlawful signatorycontract." In discussing the statutory "cease doing busi-ness" requirement, it was stated (at 215):To establish a violation of the "cease doing business"provision, it need not be shown that a cessation ofbusiness has occurred or is inevitable, it is enough toshow that the agreement offers the alternatives of acessation of business or of adopting other injuriouscourses of action. .... An agreement which presentsneutral employers with such options gives them "noreal choice." Here, it is obvious that ... the paymentof runaround claims, and the payment of wages toemployees for performing unwanted work were injuri-ous alternatives to a cessation of business with nonsig-natory shippers and consignees ... and gave PMT andTrail no real choice.As found above, the lighter royalty requirement in theNOSSA-ILA contract restricts the right of Lash/Seabeecarriers bound by that contract to do business in a normalmanner with non-ILA stevedores, or with shippers usingnon-ILA ports, by conditioning the exercise of that right onthe payment of a penalty. The alternative so offered -cessation of business or payment of a penalty -satisfies, Ifind, the "cease doing business" requirement of Section8(e) under the broad construction that has been given thatrequirement by the Board.The penalty that is imposed, it must further be observed,is inherently such as to have a deterrent effect on the doingof business at non-ILA ports. The penalty, amounting to$1,000 per lighter load of cargo ($500 x $2), adds substan-tially to the basic shipping costs of Lash/Seabee lightercargo that is loaded or unloaded at such ports. The addedthe Board's earlier decision as a precedent on the "cease doing business"question now under specific consideration. This is so because the finding ofa valid "union standards" provision assumes a "cease doing business"objective, though one that is not unlawful under Sec. 8(e) because of itspnmary nature.168 GENERAL LONGSHORE WORKERS, ILAcosts impose an obvious financial trade restraint on the useof non-ILA ports for the loading or unloading ofLash/Seabee lighter cargo. This is so whether the financialburden of the penalty is absorbed by the Lash/Seabeeshipping carrier or is passed along by it in its shippingcharges to shippers using non-ILA ports. If absorbed bythe shipping carrier, the uncompensated extra expense ofdoing business at a non-ILA port produces economicpressure tending to deter the use by the carrier of that port.If the cost of the penalty is passed along to the shipper, thefinancial trade restraint is not eliminated, the deterrenteconomic pressure not to do business at the non-ILA portis simply transferred from the carrier to the shipper. Thefact that the deterrent character of the penalty has not todate resulted in any actual cessation of business so far asthis record shows, is not of controlling significance. It isenough that its inherently deterrent character is such that itmay forseeably have that effect under certain circum-stances.It is of no exculpatory significance that NOSSA and itsemployer-members voluntarily agreed to the penalty provi-sion and are now desirous of continuing it in effect. Section8(e) was designed specifically to preclude parties in acollective-bargaining relationship from circumventing byconsensual arrangements the statutory policies reflected byother provisions in the Act dealing with secondary boycottaction by unions. The public policy to which Section 8(e)gives effect is concerned not simply with the interests of theemployer party to an agreement offending such statutorypolicies, but also with the need to protect all other personswho might be affected by such an agreement from thesecondary consequences flowing therefrom.I find no validity in Respondents' contention that thelegality of the lighter royalty clause should be upheldbecause it constitutes an agreed-upon quid pro quo forRespondents' noninterference with the handling at the Portof New Orleans of cargo loaded at other ports onLash/Seabee lighters. The fact that a quid pro quo isgranted for a contractual provision interdicted by Section8(e) is in itself no reason for exempting it from the reach ofthat section. The asserted quid pro quo might have been ofcontrolling significance in determining whether the chal-lenged provision was primary or secondary in nature, hadit appeared that the royalty requirement was made applica-ble to all cargo handled at the Port of New Orleans,without regard to whether the lighters are loaded orunloaded by ILA or by non-ILA labor. The same mighthave been true had it appeared that the royalty require-ment, though more narrowly confined, was limited, againwithout any distinction based on ILA union consider-ations, to lighter cargo which but for the advent ofLash/Seabee shipping would have been handled in break-bulk form at the Port of New Orleans. But, as found above,that is not the situation here. The vice in the clause, asherein found, is that it discriminates between assessableand exempt lighter cargo solely on the basis of ILA unionconsiderations that are not necessarily related to lost workopportunities in the NOSSA-ILA bargaining unit.21 It has long been settled that the words "to enter into" contained inSec. 8(e) encompass the maintenance or giving effect to an agreement that iswithin the scope of that section. Dan McKinne, Co.. 137 NLRB 649 (1962).To sum up, I have found that the lighter royaltyprovision in the NOSSA-ILA 1974-77 collective-bargain-ing agreement subjecting to royalty assessment cargo thatis loaded on or discharged from Lash and/or Seabeelighters by "other than ILA labor," but exempting fromlike assessment cargo that is loaded on or discharged fromsuch lighters by ILA longshore labor, is a "union signato-ry" provision directed at an unlawful secondary objectiveand constitutes in effect a "cease doing business" agree-ment within the intendment of Section 8(e) of the Act. Itfollows that Respondents have violated Section 8(e) of theAct by their conduct in maintaining and giving full forceand effect to the agreement until enjoined from furtherdoing so by the court's order in the 10(1) injunctionproceeding.21 I so conclude and find.2. The 8(bX4)(ii)(A) allegationContrary to the General Counsel's contention, I find thatthe record in this case does not support a finding of aviolation of Section 8(bX4)(iiXA), separate and apart fromthe violation of Section 8(e) found above. Section8(b)(4)(iiXA) to the extent here pertinent makes it an unfairlabor practice for a labor organization:to threaten, coerce, or restrain any person engaged incommerce. ..where ...an object thereof is:(A) forcing or requiring any employer ... to enterinto any agreement which is prohibited by section 8(e).Unlike Section 8(e) which prohibits voluntary agreements,Section 8(bX4)(ii)(A) requires independent proof that theemployer party was restrained and coerced. Such proof iswanting in this case. So far as appears in this record,NOSSA, its employer-members, and the employers repre-sented by it, acted of their own free will in entering into the1974-77 collective-bargaining agreement containing thelighter royalty clause and in thereafter maintaining andgiving effect to that clause. Accordingly, it will be recom-mended that the 8(b)(4XiiXA) allegation of the complaintbe dismissed.3. The 8(b)(4Xii)(B) allegationThe complaint alleges in substance that Respondentsviolated Section 8(b)(4XiiXB) by threatening, coercing, andrestraining NOSSA, its employer-members, and shipperssuch as Great Southern, with an object of forcing orrequiring them to cease doing business with the PortAuthority of Panama City and the Panama City stevedor-ing companies.There is nothing at all in this record to indicate thatRespondents in any way pressured NOSSA or any of itsemployer-members to maintain the lighter royalty clause inforce and effect, or that it engaged in any acts of restraintor coercion against them with respect to the enforcement ofthat clause. Nor is there anything in the record to indicatethat Respondents engaged in any conduct directed againstthe shippers who are alleged in the complaint to have beenrestrained and coerced. The record does show that one of169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Lash/Seabee shipping carriers, Lykes, passed on toGreat Southern, and perhaps to other shippers of cargofrom the Port of Panama City, the cost of royalties payableby them on lighter cargo placed aboard Lash/Seabeemotherships at New Orleans. But even if Lykes' conduct inthat respect can be viewed as coercive, responsibility for itcannot be attributed to Respondents. Respondents' con-tract with NOSSA imposed the obligation to make royaltypayments solely on the stevedoring or shipping companiesthat were parties to the contract. Whether the stevedoringor shipping companies themselves absorbed the cost of theroyalties or passed it on to shippers of Lash/Seabee cargowas a matter exclusively within their discretion, and notone for which Respondents can legally be held account-able.Apparently, it is the General Counsel's position that if acontractual provision is found violative of Section 8(e), thisautomatically establishes, without more, a violation ofSection 8(b)(4)(ii)(B) by the Union party to the contract.The General Counsel has cited no case to support thatproposition, and I am aware of none. I find no merit in theGeneral Counsel's position. The language of Section8(b)(4)(ii)(B) is specific in requiring proof of restraint orcoercion by a union charged with a violation of thatsection. To adopt the General Counsel's position would beto attribute to Congress a superfluous purpose in enactingSection 8(e). The legislative history of Section 8(e) shows,however, that Congress enacted that section because itconsidered that voluntary agreements did not fall withinthe proscription of the other secondary boycott provisionsof the Act and wanted to close a loophole in the law thatotherwise would have allowed labor unions to accomplishby agreement what they could not legally accomplish byemployee inducements or coercion.Because of the absence of evidence of restraint andcoercion, I find that the complaint's 8(b)(4)(iiXB) allega-tion is unsupported.22Accordingly, I shall recommend itsdismissal.CONCLUSIONS OF LAWI. New Orleans Shipping Association, its employer-members, Panama City Port Authority, and the PanamaCity stevedoring companies referred to above are personsengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondents are labor organizations within themeaning of Section 2(5) of the Act.3. By maintaining and giving full force and effect to thelighter royalty provision (art. XXVI and XXVII, sec. (1))contained in their collective-bargaining agreement with22 See Mishara Construction Company, Inc. v. International Brotherhood ofElectrical Workers, AFL-CIO, Local 284, 554 F.2d 488 (C.A. I, 1977).23 The General Counsel requests an affirmative order requiring reim-bursement to the "original payor" of money paid as royalties pursuant to thelighter royalty provision of the NOSSA-ILA contract. The "original payor,"I take it, refers to the stevedoring and shipping companies who were liablefor such payments under the contract which NOSSA executed on theirbehalf with Respondents. As the royalties paid by these employers were notinvoluntarily exacted from them by unlawful means but were sanctioned bythe contract to which they voluntarily agreed, I deem it inappropriate togrant the General Counsel's request. See International Union of OperatingEngineers, Local Union No. 12 (Acco Construction Equipment, Inc.), 204NLRB 742, fn. 3 (1973). A similar request for reimbursement of royaltiesmade by the Charging Party is likewise denied.New Orleans Shipping Association entered into on orabout October 1, 1974, Respondents have engaged inunfair labor practices affecting commerce within themeaning of Section 8(e) and Section 2(6) and (7) of the Act.4. Respondents have not, as alleged in the complaint,engaged in unfair labor practices within the meaning ofSection 8(b)(4)(ii)(A) and (B) of the Act.THE REMEDYHaving found that Respondents engaged in unfair laborpractices in violation of Section 8(e) of the complaint, Ishall recommend the issuance of an order directing them tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.23Upon the basis of the foregoing findings and conclusionsand the entire record in the case, and pursuant to Section10(c) of the Act, I issue the following recommended:ORDER24Respondents General Longshore Workers, ILA Local141 and General Longshore Workers, ILA Local No. 1419,New Orleans, Louisiana, their respective officers, agents,and representatives, shall:1. Cease and desist from maintaining, giving effect to,enforcing or reaffirming the lighter royalty provisions inarticles XXVI and XXVII, section (1) of their collective-bargaining agreement with NOSSA, to the extent and inthe manner that said provisions have been found unlawfulherein, or from entering into, maintaining, giving effect to,or enforcing any other contract or agreement, express orimplied, whereby NOSSA, on behalf of its employer-members or employers represented by it, agrees to cease orrefrain from doing business with any other person inviolation of Section 8(e) of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at their respective business offices, meeting halls,and dispatch halls copies of the attached notice marked"Appendix." 25Copies of said notice, on forms provided bythe Regional Director for Region 15, after being dulysigned by an authorized representative of each of Respon-dents, shall be posted by each of Respondents immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, or coveredby any other material.24 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.25 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."170 GENERAL LONGSHORE WORKERS, ILA(b) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps Respondents have taken to comply herewith.IT IS FURTHER RECOMMENDED that all allegations ofunfair labor practices in the complaint, except for theunfair labor practices herein found, be dismissed.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain, give effect to, enforce orreaffirm the lighter royalty provisions set forth in articleXXVI and XXVII, section (1) of our collective-bargain-ing agreement with New Orleans Steamship Associa-tion effective from October 7, 1974, to September 30,1977.WE WILL NOT enter into, maintain, give effect to, orenforce any other agreement express or implied, where-by New Orleans Steamship Association, on behalf of itsemployer-members and other employees representedby it, agrees to cease or refrain from doing businesswith any other person in violation of Section 8(e) of theNational Labor Relations Act.GENERAL LONGSHOREWORKERS, ILA LOCAL No.1418GENERAL LONGSHOREWORKERS, ILA LOCAL No.1419171